Art Unit: 3746

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
Figs 10-11 are objected to under 37 CFR 1.83(a) because they fail to show the details of the claimed ranges due to the dark background.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Michel US 20070140869 in view of Buisine US 4705459.
 	St Michel dicscloses:
 	15.  A method for monitoring valves in a plurality of pressure pumps, comprising: for each respective pump of the plurality of pressure pumps (see e.g. 0020), receiving from a position sensor (60) coupled to a power end of the respective pump (the position sensor 60 of St. Michel is coupled to the power end of the pump via the pump housing 62), a position signal representing a position of a member of a rotating assembly of the respective pump (see e.g. “The reciprocating motion of the plunger may be generated by a rotating crankshaft” in 0020 and “position can be detected by” in 0024 wherein a particular position of the piston/plunger [e.g. TDC and BDC]  corresponds to [i.e. represents] a particular position of the rotating crankshaft as indicated in Fig 4 where a particular position of the piston corresponds to a particular crank angle);  determining, by a processing device (40) of a monitoring system, a position of a displacement member operable within a chamber of the respective pump using the position signal (see e.g. 0024);  receiving, from a pressure sensor (54) coupled to a fluid end of the respective pump, a signal representing pressure in the chamber (64);  determining, by the processing device, actuation points (see e.g. T1 and T3 in Fig 4) corresponding to an opening or a closing of a respective valve in the chamber of the respective pump by identifying discontinuities in the signal (see e.g. Fig 4 and 0025 where discontinuities in chamber pressure are used to determine actual actuation points [T1 and T3]);  determining, by the processing device, actuation delays for the respective valve by correlating the position of the displacement member within the chamber and the actuation points (see lag throughout including 0025-
pressure pumps (see 0017 wherein the control system 40 is coupled to the sensors within the pump 22 and 0018 wherein the processing of the control system 40 may be done by multiple devices located at the well and other devices located remotely [i.e. centralized]);
 	receiving, by the centralized processing device of the monitoring system (see 0018 wherein the processing of the control system 40 may be done by multiple devices located at the well and other devices located remotely [i.e. centralized]), the actuation delays corresponding to at least three valves of the plurality of pressure pumps (see triplex pump with associated check valves in 0020 [which means e.g. three total inlet check valves or e.g. three total outlet check valves] and lag throughout including 0025-0030); and determining, by the centralized processing device, a delay range representing the actuation delays corresponding to at least a majority of the at least three valves of the plurality of pressure pumps (see “Furthermore, a computer-based control system enables the use of absolute values for the lag of each valve or the creation of a relative measurement between the valves” in 0030 wherein this relative measurement between the delays of two valves is a delay range representing the actuation delays corresponding to at least a majority [i.e. two] of the at least three valves [the three intake check valves or the three outlet check valves] of the plurality of pressure pumps).
 	St. Michel discloses a pressure sensor but does not specify the type and thus does not specify a strain gauge. 

 	Substituting the strain gauge pressure sensors of Buisine for the unknown type of pressure sensors of St. Michel would be a simple substitution of one known pressure sensor for another to achieve the predictable result of measuring pressure in a pump chamber. Such a simple substitution has been held obvious as in MPEP 2141 III (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the known strain gauge pressure sensors of Buisine as a simple substitution for the unknown type of pressure sensors in the triplex pump of St. Michel to gain the benefit of using a type pressure sensor known for use in triplex pumps.
 	St. Michel as modified above in claim 15 discloses:
 	19. The method of claim 15, wherein determining the position of the displacement member within the chamber of the respective pump includes correlating the position of the member of the rotating assembly of the respective pump and an expression representing a mechanical correlation of the member to the displacement member within the chamber of the respective pump (see St. Michel e.g. Fig 4 wherein zero degrees of rotation of the crankshaft equals the end of the discharge stroke of the piston [i.e. BDC] and 180 degrees equals the end of the suction stroke of the piston [i.e. TDC] as in 0025).


 	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Michel US 20070140869 in view of Buisine US 4705459 in further view of Hunter US 20130317750.
	St. Michel appears to disclose a manifold trailer in Fig 1 under 22. However, St. Michel does not explicitly disclose the limitations of claim 21.
 	Hunter discloses wherein the plurality of pressure pumps are fluidly coupled to each other by a manifold trailer positioned proximate to a wellbore to receive the fluid from the plurality of pressure pumps (see e.g. Fig 1A including 14).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the manifold trailer of Buisine in the pump system of St. Michel to gain the benefit of utilizing a portable platform for routing pumped fluid to the well of St. Michel (as shown in e.g. Fig 1 of St. Michel).



Allowable Subject Matter
 	Claims 1-5, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: no reference of record discloses the limitations of previous claim 6 which were added to independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 	Claims 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
 	Claim 15 was amended with only part of claim 16. Therefore claim 15 has been rejected above.
 	Regarding the drawing objections, Figs 10-11 fail to show the details of the claimed ranges due to the dark background.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). 
 	For example, the exact location and details of the ”range for the actuation delays associated with the plurality of valves, the range representing a trend of the actuation delays corresponding to a majority of the plurality of valves” (claimed in claims 1 and 8) is unclear in Figs 10-11. Thus, the dark background of Figs 10-11 prohibits understanding of the claimed invention. 

 	Thus, the drawing objections are maintained.
 	
 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746